ILLINOIS OFFICIAL REPORTS
                                         Appellate Court




                  Independence Plus, Inc. v. Walter, 2012 IL App (1st) 111877




Appellate Court            INDEPENDENCE PLUS, INC., Plaintiff-Appellant, v. FRANCES
Caption                    WALTER, KRISTEN PRINZ, and BELLOWS AND BELLOWS, P.C.,
                           Defendants-Appellees.



District & No.             First District, Fifth Division
                           Docket No. 1-11-1877


Filed                      December 14, 2012


Held                       The malicious prosecution action plaintiff filed against a discharged
(Note: This syllabus       employee and her attorneys after the employee’s administrative
constitutes no part of     complaints and civil action challenging her termination were dismissed
the opinion of the court   was properly dismissed for failing to state a cause of action, since the
but has been prepared      facts alleged by plaintiff failed to establish the requisite element of
by the Reporter of         special injury.
Decisions for the
convenience of the
reader.)


Decision Under             Appeal from the Circuit Court of Cook County, No. 09-L-011922; the
Review                     Hon. Charles R. Winkler, Judge, presiding.



Judgment                   Affirmed.
Counsel on                 Claudia Oney, of Oney & Arthur, P.C., and Herman J. Marino, both of
Appeal                     Chicago, for appellant.

                           David G. Harding, of Chicago, for appellee Frances Walter.

                           Daniel B. Meyer and Edward C. Eberspacher IV, both of Chicago, for
                           appellee Kristen Prinz.

                           Michael Resis, Ellen L. Green, and Andrew Seiber, all of
                           SmithAmundsen LLC, of Chicago, for appellee Bellows & Bellows, P.C.


Panel                      JUSTICE PALMER delivered the judgment of the court, with opinion.
                           Presiding Justice McBride and Justice Howse concurred in the judgment
                           and opinion.




                                            OPINION

¶1           Plaintiff Independence Plus, Inc. (IPI), appeals from the dismissal of its malicious
        prosecution suit against defendants Frances Walter, Kristen Prinz and Prinz’s law firm,
        Bellows and Bellows, P.C. (Bellows).
¶2           The facts behind the underlying proceedings are as follows. IPI, a company that
        specializes in providing in-home private duty nursing care, hired Walter in May 2006 and
        fired her in November of that same year, allegedly for threatening another staff member
        following a series of emotional outbursts. Subsequently, Walter filed a series of
        administrative complaints against IPI, namely, (1) a complaint under the Personnel Record
        Review Act (820 ILCS 40/1 et seq. (West 2008)) with the Illinois Department of Labor, (2)
        a complaint under the Wage Payment and Collection Act (820 ILCS 115/1 et seq. (West
        2008)) with the Illinois Department of Labor, and (3) a charge of discrimination with the
        Illinois Department of Human Rights, alleging sexual harassment, age discrimination and
        retaliation. These complaints were all dismissed. Additionally, Walter filed a complaint in
        the circuit court against IPI, seeking damages for retaliatory discharge and wrongful
        termination. Walter voluntarily dismissed this action on August 17, 2009. In both her action
        before the circuit court and in her administrative complaints, Walter was represented by
        Prinz and by Prinz’s law firm, Bellows.
¶3           On October 7, 2009, IPI filed the instant complaint for malicious prosecution against
        Walter, Prinz and Bellows. Defendants moved to dismiss IPI’s complaint under section 2-
        615 of the Code of Civil Procedure (735 ILCS 5/2-615 (West 2008)), contending, inter alia,

                                                -2-
     that IPI had failed to allege special injury, as required to recover for malicious prosecution.
     The trial court initially denied defendants’ motion, but upon reconsideration, the court
     granted it and dismissed IPI’s complaint. IPI now appeals. For the reasons that follow, we
     affirm.

¶4                                       I. BACKGROUND
¶5        IPI’s amended complaint, which frames the issues now before us, alleges the following.
     IPI hired Walter as a clinical manager on May 5, 2006. By October 2006, Walter’s conduct
     had become “increasingly erratic and abusive”; she had screaming arguments with staff and
     locked herself in her office. On November 16, 2006, Walter sent threatening emails to
     another IPI employee. IPI launched an investigation into her actions and fired her on
     November 27, 2006.
¶6        Following her termination, Walter, through her attorney Prinz, filed a total of four actions
     against IPI, all of which were allegedly filed without probable cause and with malice solely
     for the purpose of harassing and debilitating IPI. As noted earlier, these actions consist of (1)
     a Personnel Record Review Act complaint with the Illinois Department of Labor, (2) a Wage
     Payment and Collection Act complaint with the Illinois Department of Labor, and (3) a
     charge of discrimination with the Illinois Department of Human Rights, all three of which
     were filed on May 25, 2007, and (4) a circuit court complaint against IPI, filed on November
     15, 2007.
¶7        IPI’s complaint discusses each of these actions in turn. Walter’s first action, under the
     Personnel Record Review Act, was an attempt to access “certain unidentified documents”
     that she claimed were a part of her personnel file at IPI. However, according to IPI, such
     documents did not exist, Walter was aware that they did not exist, and, in any event, had such
     documents existed, Walter could have obtained them through her other civil actions,
     rendering this complaint “duplicative and unnecessary.” This complaint was dismissed in
     favor of IPI on January 2, 2008.
¶8        In Walter’s second action, a wage claim filed with the Illinois Department of Labor, she
     sought to recover wages based upon her allegation that, when she was hired, IPI promised
     her a raise if she had a positive six-month performance evaluation. IPI alleged that this claim
     was both factually unsound, since IPI had made no such promise in the first place and Walter
     did not receive a positive six-month evaluation, and legally without merit, since the Wage
     Payment and Collection Act only covers earned wages, not promised raises. This complaint
     was dismissed in favor of IPI on August 7, 2007.
¶9        Walter’s third action was a charge of discrimination, filed with the Illinois Department
     of Human Rights, in which she alleged that she was subjected to sexual harassment and age
     discrimination by another IPI employee and that IPI fired her in retaliation for reporting this
     conduct. This complaint was dismissed in favor of IPI on August 28, 2008. The Illinois
     Department of Human Rights specifically found that its investigation did not reveal that
     Walter was sexually harassed or harassed because of her age, and it also specifically found
     that IPI did not fire Walter in retaliation but because of her “escalating behavior” toward
     another IPI employee.

                                               -3-
¶ 10       Walter’s fourth and final action was a complaint for retaliatory discharge and wrongful
       termination filed in the circuit court against IPI on November 15, 2007, when two of her
       administrative complaints were still pending. The wrongful termination count was both
       duplicative of and preempted by Walter’s charge of discrimination filed with the Illinois
       Department of Human Rights, and after IPI filed a motion to dismiss this count, Walter
       voluntarily dismissed it in March 2008. Meanwhile, in her retaliatory discharge count, Walter
       claimed, for the first time, that IPI had terminated her employment because she complained
       about patient care. IPI states that this claim was a complete fabrication and not credible, since
       Walter, as a licensed nurse, had a statutory duty to report any failure of care, and she had
       made no such report. In any event, Walter voluntarily dismissed her retaliatory discharge
       count on August 17, 2009.
¶ 11       Walter also amended her circuit court complaint to add two more counts, both of which,
       according to IPI, were equally nonmeritorious, and both of which were eventually voluntarily
       dismissed by Walter. First, after the Illinois Department of Human Rights dismissed her
       charge of discrimination, Walter attempted to seek review of that decision in the circuit
       court, despite being aware that under the applicable statute, the circuit court lacked
       jurisdiction over such a claim. Second, Walter amended her complaint to add a count for
       spoliation, which IPI argues was without merit because spoliation is not an independent
       cause of action in Illinois.1 As noted, Walter subsequently voluntarily dismissed these two
       counts, on August 17, 2009.
¶ 12       With regard to the injury it suffered as a result of Walter’s four actions, IPI alleged that
       Walter’s allegations that IPI was engaged in illegal and improper conduct had “an immediate
       an[d] direct debilitating effect on IPI’s ability to conduct business,” because IPI is in a
       “highly regulated industry.” IPI further alleged that, throughout the course of Walter’s circuit
       court action against IPI, defendants inflicted injury on IPI by issuing “outrageous discovery
       demands” for the sole purpose of causing financial difficulty to IPI:
           “For example, Defendants demanded Defendant Walter’s hard drive years after Walter’s
           employment was terminated. When IPI reconstructed Defendant Walter’s hard drive,
           Defendants failed to make arrangements to examine it. Defendants then demanded IPI’s
           server [backup] tapes that were in use during Walter’s six-month employ. After
           recovering them, Defendants failed to examine them or even take possession of them.
           Defendants demanded thousands of pages of private nursing information and patient care
           records, requiring hours of redaction by Plaintiff, which Defendants failed to examine
           *** as well. Defendants also demanded IPI produce the names and contact information
           of hundreds of IPI employees in order to search for disgruntled employees and inform IPI
           employees that IPI was defending a [lawsuit] alleging improper payment of employees
           and dangerous policies and procedures affecting patient care.”
¶ 13       IPI’s complaint further states that on January 21, 2009, IPI filed its original complaint in


               1
                See Boyd v. Travelers Insurance Co., 166 Ill. 2d 188, 192-93 (1995) (an action for negligent
       spoliation can be stated under existing negligence law without need for the creation of an
       independent cause of action for spoliation).

                                                   -4-
       the circuit court against Walter, seeking damages for malicious prosecution. (That case was
       the predecessor to this action. For clarity, we shall refer to it as “the January 2009 action.”)
       Walter, represented by Prinz and Bellows, filed a motion to dismiss IPI’s complaint. Prior
       to any hearing on that motion, IPI filed a motion to voluntarily dismiss its complaint without
       prejudice. The trial court denied Walter’s motion and granted IPI’s motion. Walter then
       sought to appeal the trial court’s denial of her motion to dismiss, even though, according to
       IPI, she was aware that such order was not final and appealable. Subsequently, this court
       dismissed Walter’s appeal for lack of appellate jurisdiction.
¶ 14       On October 7, 2009, IPI filed the instant complaint, seeking damages for malicious
       prosecution for Walter’s four actions as well as for her appeal in IPI’s January 2009 action.
¶ 15       Defendants moved to dismiss IPI’s complaint under section 2-615 of the Code of Civil
       Procedure (735 ILCS 5/2-615 (West 2008)), contending, among other things, that IPI had
       failed to state a cause of action for malicious prosecution because it had not alleged that it
       suffered any special injury. Defendants’ other contentions in their motion to dismiss are not
       at issue in this appeal and therefore need not be discussed here. The trial court initially
       denied defendants’ motion. However, defendants filed a motion to reconsider, and the trial
       court granted that motion in an order issued on May 23, 2011. The court found that IPI had
       merely alleged “reputational harm and ordinary expenses and injuries incidental to defending
       a lawsuit,” which were insufficient to constitute special injury under Illinois law.
       Accordingly, the trial court dismissed IPI’s complaint. IPI now appeals.

¶ 16                                          II. ANALYSIS
¶ 17        In this appeal, the sole issue is whether the trial court erred in dismissing IPI’s malicious
       prosecution complaint for failure to adequately plead the element of special injury.2 In
       reviewing the sufficiency of a complaint under a section 2-615 motion to dismiss, we accept
       as true all well-pled facts and all reasonable inferences that may be drawn from those facts,
       and we construe the allegations of the complaint in the light most favorable to the plaintiff.
       Young v. Bryco Arms, 213 Ill. 2d 433, 441 (2004). We review the trial court’s order granting
       defendants’ section 2-615 motion de novo. Id. at 440.
¶ 18        To prevail on a claim for malicious prosecution, the plaintiff must plead and prove that
       (1) the defendant brought the underlying suits maliciously and without probable cause, (2)
       the underlying suits were terminated in favor of plaintiff, and (3) the plaintiff suffered
       “special injury” beyond the usual expense, time and annoyance involved in defending a
       lawsuit. Cult Awareness Network v. Church of Scientology International, 177 Ill. 2d 267, 272
       (1997). Special injury has been defined as “ ‘injury not necessarily resulting in any and all
       suits prosecuted to recover for like causes of action.’ ” Doyle v. Shlensky, 120 Ill. App. 3d
       807, 817 (1983) (quoting Schwartz v. Schwartz, 366 Ill. 247, 250 (1937)); see also Reed v.


               2
                Although defendants state for the record in their brief that they do not concede that IPI
       properly pled the remaining two elements of malicious prosecution, the arguments and authority
       presented in defendants’ brief are focused exclusively on the element of special injury. Accordingly,
       we shall confine our analysis to that element.

                                                   -5-
       Doctor’s Associates, Inc., 355 Ill. App. 3d 865, 875 (2005) (the plaintiffs’ litigation costs
       “constitute nothing more than ordinary litigation expenses and are not considered special
       damages”); Keefe v. Aluminum Co. of America, 166 Ill. App. 3d 316, 319 (1988) (where the
       plaintiff was forced to spend time and money to defend himself and his personal and business
       affairs were examined in the course of discovery, such “litigation inconveniences” did not
       constitute special injury, since they are “common to most lawsuits”); Petrick v. Kaminski,
       68 Ill. App. 3d 649, 651 (1979) (affirming dismissal of suit for malicious prosecution of a
       debt collection action where the plaintiff’s claimed damages were shame and humiliation,
       lost wages, lost credit rating and expense of attorney fees, since such damages were “matters
       attendant to the ordinary civil suit”).
¶ 19        The reasoning behind the special injury requirement lies in the fact that the law does not
       look with favor upon malicious prosecution suits, because of the general principle that the
       courts should be open for litigants to settle their rights without fearing prosecution for doing
       so. Schwartz, 366 Ill. at 250; Shedd v. Patterson, 302 Ill. 355, 359 (1922) (cause of action
       for malicious prosecution is limited because “the courts of law are open to every citizen upon
       the penalty of lawful costs, and he may have his rights determined without the risk of being
       sued and having to respond in damages for seeking to enforce his right”). As our supreme
       court has explained:
            “[T]he courts are open to every citizen to claim what ‘he deems to be his right without
            fear of being prosecuted for heavy damages.’ [Citation.] Thus, the ordinary trouble and
            expense which arise from ‘ordinary forms of legal controversy, should be endured by the
            law-abiding citizen as one of the inevitable burdens, which men must sustain under civil
            government.’ (Emphasis added.) [Citation.]” Cult Awareness, 177 Ill. 2d at 280-81
            (quoting Smith v. Michigan Buggy Co., 175 Ill. 619, 628-29 (1898)).
       However, the societal interest in permitting the honest assertion of rights in our court rooms
       must be balanced against the societal interest in preventing harassment through lawsuits. Cult
       Awareness, 177 Ill. 2d at 284.
¶ 20        Here, plaintiffs allege that they have adequately alleged special injury in three ways: (1)
       defendants made false allegations of illegal conduct on the part of IPI, (2) defendants filed
       a total of four claims against IPI, thereby subjecting IPI to a “sustained onslaught of
       litigation”; and (3) defendants abused the discovery process for the sole purposes of
       harassing and causing expense to IPI. We consider these contentions in turn.

¶ 21                            A. False Allegations of Illegal Conduct
¶ 22        IPI’s first contention is that it suffered special injury because defendants falsely accused
       it of illegal and improper conduct in order to inflict “direct damage to the business of IPI.”
       In particular, IPI claims that it was injured by Walter’s allegation in the underlying circuit
       court action that IPI terminated her employment in retaliation for complaining about patient
       care. Although IPI’s complaint does not give any further detail about this allegation, IPI
       asserted during oral argument before this court that the complained-of failure of care, if true,
       would have constituted a felony.
¶ 23        At the outset, we note that virtually all civil actions sounding in tort involve accusations

                                                 -6-
       of illegal or improper conduct in some capacity. Such accusations are hardly “special” but,
       rather, are entirely ordinary consequences of litigation. See Reed, 355 Ill. App. 3d at 875
       (ordinary litigation expenses are not considered special damages); Keefe, 166 Ill. App. 3d at
       319 (litigation inconveniences that are common to most lawsuits do not constitute special
       injury). This is particularly true for a retaliatory discharge claim, such as the one at issue in
       the underlying action, which is premised upon allegations that the plaintiff was discharged
       in retaliation for her reporting of illegal or improper conduct. See Jacobson v. Knepper &
       Moga, P.C., 185 Ill. 2d 372, 376 (1998) (discussing elements of a retaliatory discharge
       claim). In the underlying action, Walter claimed that IPI’s ostensible reasons for firing her
       were merely a pretext for retaliation because she had complained about patient care. Thus,
       Walter’s alleged complaint about patient care was not unrelated to her retaliatory discharge
       claim, as implied by counsel for IPI during oral argument but, rather, an integral part of that
       claim. Such allegations of illegal or improper conduct would be a part of “ ‘any and all suits
       prosecuted to recover for like causes of action.’ ” Doyle, 120 Ill. App. 3d at 817 (quoting
       Schwartz, 366 Ill. at 250).
¶ 24        IPI nevertheless contends that, in this particular case, defendants’ accusations of illegal
       and improper conduct caused “special injury” to IPI in two ways: first, it suffered harm to
       its reputation; and second, it was required to spend “an exceptional amount of its resources”
       in defending against these accusations. In this regard, IPI notes that it is in a “highly
       regulated industry,” such that claims of illegal and improper conduct would be particularly
       harmful to IPI’s business.
¶ 25        With regard to the reputational harm alleged by IPI, it is well established that injury to
       one’s reputation “is an unfortunate consequence of most litigation and does not constitute
       a special loss.” Doyle, 120 Ill. App. 3d at 817; see also Stopka v. Lesser, 82 Ill. App. 3d 323,
       325 (1980); Balthazar v. Dowling, 65 Ill. App. 3d 824, 826 (1978). For instance, in Stopka,
       82 Ill. App. 3d at 324, the plaintiff physician brought a malicious prosecution suit against an
       attorney who had filed an allegedly baseless malpractice suit against him. The Stopka court
       affirmed the dismissal of his complaint for failure to adequately allege special injury. Id. at
       325. In doing so, the court explicitly held that the “ ‘necessity for defending one’s
       reputation’ ” was considered “ ‘ordinary injury’ ” as a matter of law and was insufficient to
       support a claim for malicious prosecution. Id. (quoting Lyddon v. Shaw, 56 Ill. App. 3d 815,
       818 (1978)). Similarly, in Balthazar, 65 Ill. App. 3d at 826, the court found that the plaintiff
       physicians had failed to show special injury as a result of a malpractice suit where they
       asserted that their malpractice premiums had risen and their professional reputations had
       been impaired. We additionally note that the physician-plaintiffs in both Stopka and
       Balthazar were members of a “highly regulated industry,” namely, the practice of medicine,
       and yet such status did not render their claims of reputational harm cognizable in the context
       of a malicious prosecution claim. Likewise, the fact that IPI conducts business in a highly
       regulated industry does not transform reputational harm into special injury. Nor does IPI
       present us with any authority that would support such a proposition.
¶ 26        IPI’s allegation that it was required to spend a significant amount of resources to defend
       against defendants’ claims is similarly insufficient to constitute special injury. Litigation
       costs are merely “ordinary injuries” that would result from any litigation and are therefore

                                                 -7-
       not special in nature. See Doyle, 120 Ill. App. 3d at 817-18; Reed, 355 Ill. App. 3d at 875;
       Petrick, 68 Ill. App. 3d at 651. Consequently, we must reject IPI’s contention that it
       adequately alleged special injury based upon defendants’ accusations of illegal and improper
       conduct.

¶ 27                                     B. Multiplicity of Actions
¶ 28        Notwithstanding the foregoing, IPI contends that the multiplicity of baseless actions filed
       by the defendants in this case forms a campaign of harassment that is greater than the sum
       of its parts and that, when viewed as a whole, can hardly be considered ordinary. In that
       regard, IPI claims that this case is analogous to Cult Awareness, 177 Ill. 2d 267, and Shedd,
       302 Ill. 355, both cases in which our supreme court found that a “sustained onslaught of
       litigation” (Cult Awareness, 177 Ill. 2d at 285) was sufficient to satisfy the special injury
       requirement. Defendants, on the other hand, contend that both Cult Awareness and Shedd are
       factually inapposite in that the complained-of conduct here is not nearly as egregious as the
       conduct involved in those cases. We agree with defendants.
¶ 29        The plaintiff in Cult Awareness was a not-for-profit corporation engaged in educating the
       public with respect to religious rights, freedoms and responsibilities. Id. at 269. Plaintiff
       brought a malicious prosecution suit against the Church of Scientology, alleging that the
       Church of Scientology induced its members to bring a total of 21 meritless suits against
       plaintiff in a 17-month time span for the express purpose of driving plaintiff to bankruptcy.
       Id. Our supreme court held that these allegations, if true, were sufficient to satisfy the special
       injury rule:
            “[T]he present case involves allegations that a large national corporation improperly
            induced its members to engage in a national campaign of simultaneous malicious
            prosecution. Plaintiff has alleged that the Church of Scientology instituted the
            simultaneous suits, not to resolve any legal dispute between the parties, but to keep
            plaintiff from engaging in its business of disseminating information regarding religious
            freedom. The invidiousness of the alleged conspiracy is best reflected in the fact that
            plaintiff was sued 21 times over the course of a 17-month period in jurisdictions ranging
            from New York to California. Such a sustained onslaught of litigation can hardly be
            deemed ‘ordinary’ if plaintiff can prove that the actions were brought without probable
            cause and with malice.” Id. at 285.
¶ 30        Plaintiff contends that the “sustained onslaught of litigation” instigated by the defendant
       in Cult Awareness is analogous to the multiple actions brought by the defendants here, going
       so far as to state that in this regard, this case is “[i]dentical to Cult Awareness.” We disagree.
       The actions filed by Walter and her counsel–three administrative complaints and a single
       circuit court complaint in Illinois–are not comparable in scope to the situation in Cult
       Awareness, where a large organization induced its members to engage in a national campaign
       of litigation that comprised a total of 21 actions.
¶ 31        Nor is this case analogous to Shedd, 302 Ill. 355. In that case, the defendant had filed
       nine successive lawsuits against the plaintiff relating to the foreclosure of a leasehold estate
       for unpaid rents. Id. at 356. The Shedd court found that the plaintiff had adequately alleged

                                                  -8-
       special injury, since the defendant continued to bring successive lawsuits against the plaintiff
       despite the fact that the substantive issues in the case “had been finally and conclusively
       adjudicated against the defendant” and the courts “had repeatedly decided that the defendant
       had no grievance.” Id. at 361-62.
¶ 32        By contrast, the three administrative complaints filed by Walter and her counsel were not
       successive actions attempting to relitigate substantive issues that had already been decided
       but, rather, were filed simultaneously and addressed separate and distinct issues. As noted,
       Walter’s complaint filed under the Personnel Record Review Act was an attempt to obtain
       documents that Walter claimed were part of her personnel file at IPI. Her wage claim was an
       attempt to obtain compensation that she claimed was owed to her under the Illinois Wage
       Payment and Collection Act based on an alleged promised raise. Finally, her discrimination
       charge with the Illinois Department of Human Rights was premised on allegations of sexual
       harassment, age discrimination and retaliatory discharge. These three complaints were
       concurrent actions litigating separate matters, not successive actions litigating the same
       matter, as was the case in Shedd.
¶ 33        IPI alleges that Walter’s Personnel Record Review Act complaint was “duplicative and
       unnecessary” in that, if such documents existed, she could have obtained them via her other
       civil actions. However, even taking that allegation as true, as we must upon considering a
       section 2-615 motion to dismiss, this complaint was not an attempt to relitigate an issue that
       had already been substantively decided against her. On the contrary, it was filed concurrently
       with her other administrative complaints and prior to her circuit court action. Thus, it cannot
       be said to be analogous to the claims of the Shedd defendant.
¶ 34        The only action brought by defendants in this case that was arguably comparable to the
       successive actions brought in Shedd was her circuit court action, to the extent that it was an
       attempt to relitigate the allegations of retaliatory discharge that Walter had previously raised
       in her complaint with the Illinois Department of Human Rights. However, we note that
       Walter’s circuit court claim for retaliatory discharge was not entirely duplicative of her prior
       complaint. Rather, it was at least partially premised upon distinct factual allegations, namely,
       Walter’s claim that IPI dismissed her in retaliation for her complaints about the quality of
       patient care. In any event, a single, partially duplicative action cannot fairly be compared to
       the multiplicity of actions that were brought in Shedd to relitigate substantive issues that had
       already been conclusively decided by the courts.
¶ 35        Rather, we find this case to be analogous to Howard v. Firmand, 378 Ill. App. 3d 147,
       153 (2007), where the court found that successive actions filed by the defendant against the
       plaintiff did not rise to the level of harassment found in Cult Awareness and in Shedd and
       therefore were insufficient to constitute special injury.
¶ 36        The facts of Howard are as follows: the plaintiff and the defendant initially lived
       together, but, following an argument, the defendant moved out. Id. at 148. The defendant
       then filed two successive petitions seeking orders of protection against the plaintiff, alleging
       that the plaintiff had physically abused her. Id. Both petitions were denied. Id. The plaintiff
       subsequently brought a malicious prosecution suit against the defendant. Id. at 148-49. The
       trial court dismissed his complaint at the summary judgment stage, and the Howard court


                                                 -9-
       affirmed, explaining:
                 “The facts here do not rise to the level of harassment that concerned the court in
            Shedd and Cult. There was no onslaught of litigation here. Nor did [the defendant] bring
            several successive petitions against [the plaintiff]. [The defendant] filed two section
            214(a) petitions and alleged different facts in each. The only injury suffered by [the
            plaintiff] was the customary expense, time and annoyance in defending against the
            litigation. These injuries are not sufficient to sustain a cause of action for malicious
            prosecution.” Id. at 153.
¶ 37        Likewise, as has been discussed, we find that the facts of this case do not rise to the level
       of harassment that concerned the court in Shedd and Cult Awareness. Although this case is
       not exactly like Howard, we find it to be significantly closer to the facts of Howard than it
       is to the conspiracy in Cult Awareness, where the plaintiff was sued 21 times in a 17-month
       period in jurisdictions across the country, or even to the nine successive actions filed by the
       defendant in Shedd. Consequently, like the court in Howard, we reject IPI’s argument that
       the multiple actions filed by defendant constitute special injury to IPI.

¶ 38                                     C. Discovery Abuse
¶ 39       IPI finally contends that it incurred special injury as a result of defendants’ abuse of the
       discovery process during Walter’s circuit court action. IPI’s allegations in this regard fall into
       two categories. First, IPI alleges that defendants made expensive discovery demands for the
       sole apparent purpose of causing economic harm to IPI. Specifically, IPI alleges that
       defendants demanded Walter’s hard drive, server backup tapes that were in use during
       Walter’s employment and “thousands of pages” of private nursing information and patient
       care records; however, when IPI produced these items, defendants failed to even examine
       them. Second, IPI alleges that defendants demanded the names and contact information of
       IPI employees so that they could contact those employees and inform them that IPI had been
       accused of improper payment of employees and improper patient care.
¶ 40       IPI’s allegations regarding the cost of complying with discovery demands do not amount
       to special injury. A defendant in a typical lawsuit can expect that the plaintiff will make
       various discovery demands, and the defendant can also expect that complying with those
       demands may be both expensive and time-consuming, particularly if the defendant is a
       business with extensive records that may potentially be relevant to the case. Such
       inconvenience and expenditure is a routine, if unfortunate, part of the litigation process and
       does not constitute special injury for purposes of a malicious prosecution action. See Keefe,
       166 Ill. App. 3d at 319 (having one’s personal and business affairs examined in the course
       of discovery is an inconvenience “common to most lawsuits” and is not special in nature).
¶ 41       IPI nevertheless argues that the discovery expenditures it incurred here went beyond the
       normal costs of litigation because the discovery demands at issue were made solely for
       purposes of harassing and causing economic harm to IPI. Indeed, IPI claims that defendants
       made these discovery requests, in part, so that they could search for disgruntled employees
       and inform them that IPI had been accused of improper payment of employees and patient
       care procedures. We cannot accept the argument that IPI’s expenditures in this regard

                                                 -10-
       constitute special injury, because such an interpretation of the element of special injury
       would render it nearly toothless by way of conflating it with the element of malice and lack
       of probable cause. Probable cause has been defined as a state of facts that would lead an
       ordinary person to have “ ‘an honest and sound suspicion’ ” that her claim is meritorious. Ely
       v. National Super Markets, Inc., 149 Ill. App. 3d 752, 757-58 (1986) (quoting Carbaugh v.
       Peat, 40 Ill. App. 2d 37, 47 (1963)). Where a plaintiff lacks even an honest suspicion that her
       claim has merit, then her suit is not brought for the honest vindication of rights, and any
       discovery demands that she makes in the course of that suit are likely to be for harassment
       of one form or another. If the inconvenience and expense of such discovery demands could
       be considered special injury, then the special injury requirement would lose nearly all of its
       vitality as an element separate and distinct from that of malice and lack of probable cause.
       IPI has not presented any authority that would support such a change in the law. On the
       contrary, our supreme court in Cult Awareness emphasized the continuing vitality of the
       special injury requirement. Cult Awareness, 177 Ill. 2d at 286 (stating that “we wish to stress
       that our holding with respect to the special injury requirement should not be viewed as a
       rejection of the rule as set forth in our earlier opinions”). Consequently, we reject IPI’s
       contention that the expense it incurred in complying with defendants’ discovery demands
       constitutes a special injury.
¶ 42        We note in passing that even where a party fails to meet the requirement of special injury
       for purposes of a malicious prosecution suit, that party may still obtain relief for an
       opponent’s abuse of the discovery process through sanctions under Supreme Court Rules 137
       and 219. Ill. S. Ct. R. 137 (eff. Feb. 1, 1994); R. 219 (eff. July 1, 2002). Rule 137 provides
       that an attorney’s signature on a pleading, motion, or other paper constitutes a certificate
            “that to the best of his knowledge, information, and belief formed after reasonable
            inquiry it is well grounded in fact and is warranted by existing law or a good-faith
            argument for the extension, modification, or reversal of existing law, and that it is not
            interposed for any improper purpose, such as to harass or to cause unnecessary delay or
            needless increase in the cost of litigation.” Ill. S. Ct. R. 137 (eff. Feb. 1, 1994).
       It further provides that, where an attorney violates this rule, the trial court may impose
       appropriate sanctions upon the attorney or her client. Id. Likewise, under Rule 219(c), the
       trial court is authorized to respond to discovery abuses by imposing sanctions upon the
       offending party, including reasonable expenses incurred as a result of the abuse as well as
       a monetary penalty in case of willful abuse. Ill. S. Ct. R. 219 (eff. July 1, 2002).
¶ 43        Plaintiff correctly points out that the availability of such relief does not preempt recovery
       for malicious prosecution as long as all elements of the tort have been satisfied. See Cult
       Awareness, 177 Ill. 2d at 279 (“Although Rule 137 was adopted as a means of preventing
       false and frivolous filings, it was not meant to preempt our existing tort law. The courts of
       this state have recognized, both before and after the adoption of Rule 137, the viability of a
       cause of action sounding in malicious prosecution.”). However, for all the reasons that have
       been discussed above, we find that the element of special injury has not been satisfied under
       the facts as alleged by IPI in its complaint.
¶ 44        Accordingly, the judgment of the trial court dismissing IPI’s complaint for failure to state


                                                 -11-
       a cause of action for malicious prosecution is affirmed.

¶ 45      Affirmed.




                                              -12-